Case 3:16-cr-00837-JAH Document 51 Filed 03/08/21 PagelD.140 Page 1 of 2

AO 245D (CASD Rey. 1/19) Judgment in a Criminal Case for Revocations F LED |
UNITED STATES DISTRICT COURT | Mazo 8 2021

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF CALIFORNIA | 22S
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL-CASE——922—
(For Revocation of Probation or Supervised Release)
Vv (For Offenses Committed On or After November 1, 1987)

JORGE MORGAS-MENDOZA (1
MORGAS-MEND (1) Case Number: 3:16-CR-00837-JAH

Ryan T. Mardock
Defendant’s Attorney

 

REGISTRATION NO. 55711-298

O-

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. 1-2

L] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1-2 nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

March 8. 202]

irre of Sentence

HON. JOHN A. HOUSTON
ITED STATES DISTRICT JUDGE
Case 3:16-cr-00837-JAH Document 51 Filed 03/08/21 PagelD.141 Page 2 of 2

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: JORGE MORGAS-MENDOZA (1) Judgment - Page 2 of 2
CASE NUMBER: 3:16-CR-00837-JAH

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
6 months consecutive to sentence imposed in case 20CR1949-JAH

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

(1 The defendant is remanded to the custody of the United States Marshal.

(J The defendant shall surrender to the United States Marshal for this district:
1 at A.M. on

 

 

(J) as notified by the United States Marshal.

0 The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

LCL) onor before
(J as notified by the United States Marshal.

L] as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:16-CR-00837-JAH
